
	
		IB
		Union Calendar No. 439
		112th CONGRESS
		2d Session
		H. R. 3210
		[Report No.
		  112–604]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 14, 2011
			Mr. Cooper (for
			 himself, Mrs. Bono Mack, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			July 17, 2012
			Additional sponsors: Mr. Roe
			 of Tennessee, Mr. Grimm,
			 Mr. Marchant,
			 Mr. Paul, Mr. DesJarlais, Mr.
			 Rohrabacher, Mr. Coble,
			 Mrs. Ellmers,
			 Mr. Young of Alaska,
			 Mr. Hunter,
			 Mr. Manzullo,
			 Mr. Paulsen,
			 Mr. McClintock,
			 Mr. Kingston,
			 Mr. Ruppersberger,
			 Mr. Ryan of Ohio,
			 Mr. Posey,
			 Mr. Matheson, and
			 Mr. McCotter
		
		
			July 17, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on October 14, 2011
		
		
			
		
		A BILL
		To amend the Lacey Act Amendments of 1981
		  to limit the application of that Act with respect to plants and plant products
		  that were imported before the effective date of amendments to that Act enacted
		  in 2008, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Retailers and Entertainers Lacey
			 Implementation and Enforcement Fairness Act or the
			 RELIEF Act
			 .
		2.FindingsCongress finds the following:
			(1)Amendments to the Lacey
			 Act Amendments of 1981 were enacted as part of the Food, Conservation, and
			 Energy Act of 2008 (Public Law 110–246).
			(2)The 2008 amendments were
			 intended to level the playing field for American businesses engaged in the
			 responsible harvest, shipment, manufacture, and trade of plants and plant
			 products whose prices had been undercut by a black market fueled by
			 irresponsible and illegal taking of protected plants around the globe.
			(3)The 2008 amendments were
			 overly broad and their enforcement as enacted could criminalize actions of a
			 good-faith owner, purchaser, or retailer of a plant or plant product,
			 subjecting them to penalties that include forfeiture, fines, and
			 imprisonment.
			(4)Sanctions for violating
			 the 2008 amendments should be proportional to the act in violation. An
			 individual who is not in the commercial shipping business should not be held to
			 the same standard of compliance under that Act.
			(5)Individuals fear that they risk incurring
			 those penalties by merely owning or traveling with a vintage musical
			 instrument, antique furniture, or another wood product.
			(6)The Department of the Interior and
			 Department of Justice have stated people who unknowingly possess a
			 musical instrument or other object containing wood that was illegally taken,
			 possessed, transported or sold in violation of law and who, in the exercise of
			 due care would not have known that it was illegal, do not have criminal
			 exposure..
			(7)It is necessary to clarify the 2008
			 amendments so that legally harvested new plant products can enter the market
			 place.
			(8)Declaration requirements for plant products
			 imported or manufactured prior to May 22, 2008, are unreasonable since the
			 sourcing of plant products was not previously required by law.
			(9)Federal law enforcement officials should
			 not engage in overzealous enforcement action under the 2008 amendments.
			(10)It is important to ensure that the
			 appropriate agencies have the necessary funding to implement the current phases
			 of the declaration requirement before considering any future phases.
			(11)The appropriate agencies have the
			 responsibility of providing a publicly accessible database so that everyone can
			 be notified of the foreign laws of countries as they apply to the importation
			 of plants.
			3.Treatment of plants and
			 plant products under Lacey Act Amendments of 1981
			(a)Limitation on
			 application of Act to certain plants and plant productsThe Lacey
			 Act Amendments of 1981 (16 U.S.C. 3371 et seq.) is amended by redesignating
			 section 9 as section 10, and by inserting after section 8 the following:
				
					9.Limitation on
				application to certain plants and plant productsThis Act does not apply with respect
				to—
						(1)any plant that was
				imported into the United States before May 22, 2008; or
						(2)any finished plant or
				plant product the assembly and processing of which was completed before May 22,
				2008.
						.
			(b)Limitations on
			 application of plant declaration requirementSection 3(f) of such Act (16 U.S.C.
			 3372(f)) is amended—
				(1)in paragraph (1), by
			 inserting that is entered for consumption (as that term is defined in
			 part 141.0a of title 19, Code of Federal Regulations, as in effect on the date
			 of enactment of the Retailers and
			 Entertainers Lacey Implementation and Enforcement Fairness
			 Act) after plant; and
				(2)in paragraph (3)—
					(A)by inserting (A) before
			 Paragraphs (1); and
					(B)by adding at the end the
			 following:
						
							(B)(i)In the case of a plant
				product that is derived from a tree, a declaration under paragraph (1) or (2)
				is not required to include information referred to in subparagraph (A), (B), or
				(C) of that paragraph unless the plant product is solid wood.
								(ii)The Administrator of the
				Animal and Plant Health Inspection Service shall issue regulations that define
				the term solid wood for purposes of this
				subparagraph.
								.
					(c)Application of civil
			 forfeiture lawsSection 5(d) of such Act (16 U.S.C. 3374(d)) is
			 amended—
				(1)by inserting
			 (1) before Civil;
				(2)by inserting ,
			 except as provided in paragraphs (2) and (3) of this subsection before
			 the period at the end; and
				(3)by adding at the end the
			 following:
					
						(2)Subsection (d)(4) of
				section 983 of such chapter, and the second sentence of subsection (a)(1)(F) of
				such section, shall not apply to plants or plant products.
						(3)This section is the sole authority for
				civil seizure or forfeiture actions alleging, or predicated upon, a violation
				of section
				3.
						.
				4.Limitation on
			 application of foreign laws
			(a)Prohibited
			 actsSection 3(a) of such Act
			 (16 U.S.C. 3372(a)) is amended—
				(1)in paragraph (2)(B), in
			 clause (ii) and in clause (iii), by striking foreign law and
			 inserting foreign law that is directed at the protection, conservation,
			 and management of plants; and
				(2)in paragraph (3)(B), in clause (ii) and in
			 clause (iii), by striking foreign law and inserting
			 foreign law that is directed at the protection, conservation, and
			 management of plants.
				(b)Civil
			 penaltiesSection 4(a)(1) of
			 such Act (16 U.S.C. 3373(a)(1)) is amended by striking foreign
			 law and inserting foreign law that is directed at the
			 protection, conservation, and management of plants.
			5.Review and
			 reportSection 3(f) of such
			 Act (16 U.S.C. 3372(f)) is amended—
			(1)in paragraph (4), by
			 striking Not later than two years after the date of enactment of this
			 subsection, and inserting Not later than 180 days after the date
			 of enactment of the Retailers and
			 Entertainers Lacey Implementation and Enforcement Fairness
			 Act,; and
			(2)in paragraph (5)—
				(A)by striking Not
			 later than 180 days after the date on which the Secretary completes the review
			 under paragraph (4), the Secretary and inserting Not later than
			 180 days after the date the Secretary completes the review under paragraph (4),
			 the Director of the United States Fish and Wildlife Service;
				(B)by striking
			 and after the semicolon at the end of subparagraph (B);
				(C)by striking the period at
			 the end of subparagraph (C) and inserting ; and; and
				(D)by adding at the end the
			 following:
					
						(D)an evaluation of the feasibility of
				creating and maintaining a publicly available database of laws of foreign
				countries from which plants are
				exported.
						.
				
	
		July 17, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
